DETAILED ACTION
	The following is a response to the amendment filed 7/17/2022 which has been entered.
Response to Amendment
	Claims 1, 4, 5, 7 and 8 are pending in the application. Claims 2, 3 and 6 are cancelled.
	-The drawing objection has been withdrawn due to applicant submitting replacement drawings which has been approved.
	-The claim interpretation via 112(f) has been withdrawn due to applicant amending the recitation “a support member configured to…….” with structure in last line of claim 1 accordingly.
	-The 103 rejection has been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejection.
Allowable Subject Matter
Claims 1, 4, 5, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a oil supply unit having an axial body with an axial through hole along a rotatable axis; a pipe member disposed along axis inside hole; a support member configured to support axial end of the pipe; and a partitioning member disposed on an inner circumferential surface of the body to partition a circular space between the inner circumferential surface of body and an outer circumferential surface of the pipe member to an axial direction, wherein a first and second through hole are formed to penetrate the pipe and body so that an oil supplied to an inside of the pipe flows to a radial outside of the body through the space, the partitioning member includes a tapered portion configured to extend toward a radial inside and axial direction of the body from the inner circumferential surface of body, and a cylindrical portion connected to an end on an inner diameter side of the tapered portion to extend around the pipe along the axis, the tapered portion is configured to extend toward the radial inside and one side of the axial direction body from the inner circumferential surface of the tapered portion, the cylindrical portion is a first portion extend in the one side of the axial direction along the body from end on the inner diameter side of tapered portion and a second cylindrical portion extending in one side of the axial direction along the body from an outer circumferential surface of the tapered portion is fixed on the inner circumferential surface of the body and in combination with the limitations as written in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        July 29, 2022